        Case:
         Case:3:20-cv-01019-slc
                3:20-cv-01019 Document
                                Document
                                       #:#:
                                          1-7
                                            2-7 Filed:
                                                  Filed:
                                                       11/07/20
                                                         11/11/20 Page
                                                                   Page11
                                                                        ofof
                                                                           22




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WISCONSIN



 ROBIN HUTSON
                                                                  Docket No. 3:20-cv-1019
                                    Plaintiff,

            - against -

 MID-WEST SOUTHEASTERN EQUIPMENT DEALERS
 SERVICES, INC.

                                    Defendant.



                      DECLARATION OF RICHARD LIEBOWITZ, ESQ.

       I, RICHARD LIEBOWITZ, declare under the penalty of perjury, pursuant to 28 U.S.C.

§ 1746, that the following is true and correct to the best of my personal knowledge:

       1.        I am the founding member of Liebowitz Law Firm, PLLC (“LLF”) and I serve as

lead counsel for Plaintiff Hernan Palmero (“Plaintiff”) in this action.

       2.        I have been directed by the District Court in another action, in each copyright

infringement action filed within one year of June 26, 2020, to attach as an exhibit to the

complaint a copy of the deposit files maintained by the U.S. Copyright Office (“USCO”)

reflecting prior registration of the work at issue or, where I have a good-faith belief that waiting

for a deposit copy may cause my client’s claim to become time-barred, to instead file an affidavit

informing the court of such good-faith belief, confirming that I have applied for and am awaiting

a deposit copy, and representing that I will promptly file such deposit copy promptly upon

receipt. See Usherson v. Bandshell Artist Mgmt., No. 19-CV-6368, Dkt Nos. 68, 81 (S.D.N.Y.).

       3.        On November 7, 2020, I applied for an official deposit copy of the work at issue
        Case:
         Case:3:20-cv-01019-slc
                3:20-cv-01019 Document
                                Document
                                       #:#:
                                          1-7
                                            2-7 Filed:
                                                  Filed:
                                                       11/07/20
                                                         11/11/20 Page
                                                                   Page22
                                                                        ofof
                                                                           22




from the USCO, which was registered as part of copyright registration no. VA 2-215-994.

       4.      It is my good-faith belief that waiting for an official deposit copy of the work at

issue before filing the complaint in the instant action may cause Plaintiff’s claim to become

barred by the statute of limitations.

       5.      I will promptly file the official deposit copy of the work at issue upon receipt.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States that the foregoing is true and correct.


Dated: November 7, 2020
       Valley Stream, NY
                                                             /s/richardliebowitz/

                                                             RICHARD LIEBOWITZ




                                                 2
